2015 WI 99

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2015AP1732-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Michael M. Switalski, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Michael M. Switalski,
                                  Respondent.

                           DISCIPLINARY PROCEEDINGS AGAINST SWITALSKI

OPINION FILED:          November 11, 2015
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:   BRADLEY, A.W., J. and BRADLEY, R.G., J. did not
                        participate.

ATTORNEYS:
                                                                    2015 WI 99
                                                            NOTICE
                                              This opinion is subject to further
                                              editing and modification.   The final
                                              version will appear in the bound
                                              volume of the official reports.
No.    2015AP1732-D


STATE OF WISCONSIN                        :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Michael M. Switalski

Office of Lawyer Regulation,                                     FILED
           Complainant,
                                                            NOV 11, 2015
      v.
                                                               Diane M. Fremgen
                                                            Clerk of Supreme Court
Michael M. Switalski,

           Respondent.




      ATTORNEY   disciplinary      proceeding.      Attorney's          license

revoked.



      ¶1   PER CURIAM.     Attorney Michael M. Switalski has filed

a petition for consensual license revocation under Supreme Court

Rule (SCR) 22.19.

      ¶2   Attorney   Switalski   was   admitted     to   practice       law    in

Wisconsin in 1988.        His member status with the State Bar of

Wisconsin is inactive and he is not currently engaged in the

practice of law in Wisconsin.      Attorney Switalski was previously
                                                                          No.        2015AP1732-D



a school teacher and coach at Newman Catholic High School in

Wausau.

       ¶3        In March 2015, Attorney Switalski entered guilty pleas

to ten felony counts of child pornography.                           An additional 22

counts were dismissed but read in for sentencing purposes.                                    In

June 2015, Attorney Switalski was sentenced to ten three-year

prison terms, to be served concurrently, each followed by five

years of extended supervision.                    Attorney Switalski is currently

in prison.

       ¶4        Attorney Switalski's petition for consensual license

revocation states that he is currently the subject of an Office

of Lawyer Regulation (OLR) inquiry involving his possession of

child pornography.              Attorney Switalski states that he cannot

successfully defend himself against the professional misconduct

alleged by the OLR.              He states that he is filing his petition

freely, voluntarily, and knowingly, and understands that he is

giving up his right to contest the misconduct alleged by the

OLR.        He also states that he is represented by counsel in this
proceeding.

       ¶5        The   OLR     has    filed       a   recommendation            on     Attorney

Switalski's petition, saying that revocation of his license to

practice law in Wisconsin is warranted.                            The OLR notes that

there       is    precedent     for    the    proposition          that    an        attorney's

serious criminal conduct merits revocation of his license to

practice         law   in    Wisconsin,      even     when   the    misconduct          is   not

directly related to the attorney's practice of law.                                  See, e.g.,
In     re    Disciplinary        Proceedings          Against   Engl,       2013 WI 36,
                                              2
                                                           No.    2015AP1732-D



347 Wis. 2d 104, 829 N.W.2d 512.             The OLR says that consensual

revocation is appropriate in this case and is consistent with

past precedent.

     ¶6      We    agree    that   revocation   of   Attorney    Switalski's

license to practice law in Wisconsin is warranted.                  Attorney

Switalski pled guilty to multiple counts of possession of child

pornography.           SCR 20:8.4(b) provides that it is professional

misconduct for a lawyer to "commit a criminal act that reflects

adversely on the lawyer's honesty, trustworthiness or fitness as

a   lawyer        in    other   respects."      Attorney   Switalski      has

acknowledged that he cannot successfully defend himself against

the misconduct allegations.          Accordingly, we grant the petition

and revoke his license to practice law in Wisconsin.

     ¶7      IT IS ORDERED that the license of Michael M. Switalski

to practice law in Wisconsin is revoked, effective the date of

this order.

     ¶8      IT IS FURTHER ORDERED that, to the extent he has not

already done so, Michael M. Switalski shall comply with the
provisions of SCR 22.26 concerning the duties of an attorney

whose license to practice law has been revoked.

     ¶9      ANN WALSH BRADLEY, J., and REBECCA G. BRADLEY, J., did

not participate.




                                       3
    No.   2015AP1732-D




1